Citation Nr: 1729212	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-46 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision.  The Board previously remanded the claim in June 2013 and September 2014.  In the most recent remand, the Board noted multiple psychiatric diagnoses and characterized the issues on appeal as service connection for posttraumatic stress disorder (PTSD) and service connection of an acquired psychiatric disorder, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In a February 2017 rating decision, service connection was granted and a 70 percent rating assigned for PTSD, effective February 22, 2008.  Thus, the issue remaining before the Board is as noted on the title page. 


FINDING OF FACT

The Veteran does not suffer from an acquired psychiatric disorder, to include depression and anxiety disorder, other than PTSD, that manifested during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist:

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions, including psychosis.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases when it is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Acquired Psychiatric Disorder, Other than PTSD

The Veteran's service treatment records do not reflect any findings or complaints related to a psychiatric disorder.  The reports of examinations and medical history at enlistment and separation include normal clinical psychiatric evaluations and no complaints of psychiatric symptoms.  

A private treatment record from February 1999 noted that the Veteran started dealing with anxiety since quitting smoking three weeks prior.  The Veteran was given a prescription for Xanax .25 mg for his anxiety.  

A private treatment record from January 2000 assessed the Veteran with an anxiety disorder with panic attacks.  His prescription for Xanax was increased to .5 mg.  

A March 2006 VA emergency room department addendum note stated that the Veteran came to the emergency room with complaints of anxiety attacks since starting Prednisone a few weeks prior to his visit.  The Veteran noted that he had PTSD in the past with the same symptoms and now with the Prednisone he is getting "flashbacks."   

In a statement dated March 2008, the Veteran's wife reported that when her husband came back from service, "he had changed."  The Veteran's wife noted that the Veteran was treated for depression from the 1970's until the late 1990's.  

Records provided by the Social Security Administration (SSA) include diagnoses and complaints of PTSD, depression and anxiety disorder, but no comments on etiology.  

In a statement dated August 2011, a VA physician Dr. S.J.E., M.D. reported that the Veteran was receiving treatment for a diagnosis of PTSD and depressive disorder NOS.  Dr. S.J.E. stated that "these problems are related to traumatic experiences while serving in the military during the Vietnam War." 

In a statement dated December 2011, the Veteran's wife reported that six months after marrying the Veteran in 1965, she started noticing changes in his personality.  The Veteran's wife noted that the Veteran "didn't like being around people and hated enclosures."   

In a statement dated November 2015, Dr, J.T.D. PhD noted the Veteran's treatment for continuing symptoms of PTSD.  The Veteran's mental health treatment started in May 2007 where he attended therapy with D.L., LCSW on a monthly basis for eight years as well as a weekly war trauma group for Vietnam Veterans in 2011.  When D.L. retired, Dr. J.T.D. began individual psychotherapy in April 2015.  Dr. J.T.D. noted that the Veteran had been living with adverse effects of PTSD, and was also diagnosed with Depression, NOS, a condition that often occurs with chronic PTSD.  Dr. J.T.D. also noted that the Veteran had issues with social anxiety, with trouble blending into society and distrusting others.  Finally, Dr. J.T.D. remarked that the Veteran's PTSD, "continues to dominate his daily life despite years of counseling."    

Pursuant to the Board remand, the Veteran was afforded a VA examination in September 2016.  The examiner listed the Veteran's current diagnoses as PTSD and alcohol use disorder, in sustained remission.  In an October 2016 addendum opinion, the examiner noted that she did not diagnose the Veteran with a depressive disorder or other acquired psychiatric disorder other than PTSD and an alcohol use disorder that is in sustained remission.  The Veteran endorsed some symptoms characteristic of a depressive disorder (i.e. low mood, diminished interest and pleasure, difficulty experiencing positive emotions, problems with concentration, irritability and sleep problems) however, it was the examiner's opinion that these symptoms are a result of his PTSD, rather than representative of a separate psychiatric disorder.  All symptoms appear related to his reported in-service trauma. 

Based on a review of the record, the Board finds that service connection for an acquired psychiatric disorder, other than PTSD is not warranted.  There is no competent diagnosis of an acquired psychiatric disorder other than PTSD.  Service treatment records are silent as to treatment or symptomatology associated with a psychiatric disorder.  There is also no evidence of a psychosis diagnosed within one year of separation from active duty.  There is no competent evidence relating any psychiatric disability, other than PTSD to military service.  There are treatment records that show diagnoses of depression and PTSD, but none of those records include an opinion on the etiology of the depression.  The most probative medical opinion is that of the October 2016 VA examiner who specifically opined that the Veteran did not have a separately diagnosed depressive disorder, rather the symptoms of depression were part of his PTSD.  

The only other evidence in the record concerning whether the Veteran has a separately diagnosed psychiatric disability are lay statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosis and etiology of a psychiatric disability requires the expertise of a medical professional and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

As there is no other competent evidence showing a depressive disorder separate from his service-connected PTSD, the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression or anxiety disorder, other than PTSD, must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


